UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
ll
Henry Lee Hill, ) JUL 2 
) CIerk, U.S. District and
Piainriff, ) Bankruprcv Courts
)
v. ) Civil Action No.  
)
James D. Wright et al., )
)
Defendants. )

MEMORANDUM OPINIGN

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint is frivolous, malicious, or fails to state a claim upon which
relief may be granted).

Plaintiff is a prisoner at the Federal Correctional lnstitution in Glenville, West Virginia.
He sues a number of individuals as "lien debtors" who participated in the criminal investigation
of plaintiff and/or his criminal prosecution. Plaintiff has not shown how any of the defendants
are indebted to him. Not only does the complaint fail to state a claim upon which relief may be
granted but it also lacks any basis in law and fact, thereby making it subject to dismissal as
frivolous. See Brandon v. District ofColumbl`a Ba'. ofParole, 734 F.2d 56, 59 (D.C. Cir. 1984).
ln addition, because the complaint is targeted at various law enforcement personnel, prosecuting
attorneys, defense counsel, and retired District Judge Thomas Penfield Jackson who presided

over plaintiff’ s criminal case in this Court, see USA v. Hill, Crim. No. 89-121, the Court further

finds that this action seeking to place liens against the property of individuals simply because
they played a role in plaintiffs conviction is malicious, and subject to criminal prosecution. See
18 U.S.C. § 1521 ("Whoever files, attempts to file, or conspires to file, in any public record . . .
any false lien against the real or personal property of [an officer or employee of the Untied
States] on account of the performance of [his] official duties . . . knowing or having reason to
know that such lien . . . is false . . . shall be fined . . . or imprisoned for not more than 10 years, or

both."). A separate Order accompanies this Memorandum Opinion.

 

United State District Judge
CL.
Date: July le , 2011